   Case: 1:14-cv-09465 Document #: 270 Filed: 06/18/19 Page 1 of 2 PageID #:4991



                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

MURRAY RUBINSTEIN, JEFFREY F. ST. )
CLAIR, WILLIAM MCWADE, HARJOT     )
                                  )
DEV and VIKAS SHAH, Individually and               Case No. 1:14-cv-9465
                                  )
On Behalf of All Others Similarly Situated,
                                  )                Judge Robert M. Dow, Jr.,
              Plaintiffs,         )
                                  )                Magistrate Judge Maria Valdez
     v.                           )
                                  )
RICHARD GONZALEZ and ABBVIE INC., )
                                  )
              Defendants          )

                       NOTICE OF WITHDRAWAL OF MOTION

TO:    All Counsel of Record

PLEASE TAKE NOTICE that Plaintiffs hereby withdraw their Motion for a Settlement

Conference, which is currently noticed for presentment before the Honorable Robert M. Dow, Jr.

on June 19, 2019 at 9:15 a.m. See ECF Nos. 265-267.

Dated: June 18, 2019                              Respectfully Submitted,

                                                  /s/ Carl V. Malmstrom
                                                  Carl V. Malmstrom
                                                  WOLF HALDENSTEIN ADLER
                                                  FREEMAN & HERZ LLC
                                                  111 W. Jackson St., Suite 1700
                                                  Chicago, IL 60604
                                                  Tel: 312-984-0000
                                                  Fax: 312-214-3110
                                                  malmstrom@whafh.com




                                              1
   Case: 1:14-cv-09465 Document #: 270 Filed: 06/18/19 Page 2 of 2 PageID #:4992



                                CERTIFICATE OF SERVICE


       The undersigned attorney hereby certifies that on June 18, 2019, he caused the foregoing

document to be filed with the clerk of the United States District Court for the Northern District

of Illinois by using the CM/ECF system, which will send notification of such filing to all counsel

of record.




                                                            By: /s/ Carl V. Malmstrom
                                                                Carl V. Malmstrom




                                                2
